Name: Commission Regulation (EC) No 1851/2003 of 17 October 2003 amending Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community
 Type: Regulation
 Subject Matter: social protection;  labour market;  European Union law
 Date Published: nan

 Avis juridique important|32003R1851Commission Regulation (EC) No 1851/2003 of 17 October 2003 amending Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community Official Journal L 271 , 22/10/2003 P. 0003 - 0012Commission Regulation (EC) No 1851/2003of 17 October 2003amending Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community(1), as last amended by Commission Regulation (EC) No 410/2002(2), and in particular Article 122 thereof,Whereas:(1) Certain Member States or their competent authorities have requested modifications of the Annexes to Regulation (EEC) No 574/72, according to the procedure set out therein.(2) The proposed amendments derive from decisions taken by the Member States concerned or their competent authorities designating the authorities responsible for the implementation of social security legislation according to Community law.(3) The unanimous opinion of the Administrative Commission on Social Security for Migrant Workers has been obtained,HAS ADOPTED THIS REGULATION:Article 1Annexes 1 to 4 and Annexes 6, 9 and 10 to Regulation (EEC) No 574/72 are amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 October 2003.For the CommissionAnna DiamantopoulouMember of the Commission(1) OJ L 74, 27.3.1972, p. 1.(2) OJ L 62, 5.3.2002, p. 17.ANNEX1. Annex 1 is amended as follows:(a) Section "B. DENMARK" is amended as follows:(i) Point 2 is replaced by the following:"2. BeskÃ ¦ftigelsesministeriet (Ministry of Employment), KÃ ¸benhavn."(ii) Point 3 is replaced by the following:"3. Indenrigs- og Sundhedsministeriet (Ministry of Internal Affairs and Health), KÃ ¸benhavn."(b) Section "C. GERMANY" is replaced by the following:"Bundesministerium fÃ ¼r Gesundheit und Soziale Sicherung (Federal Ministry of Health and Social Security), Bonn."(c) Section "G. IRELAND" is replaced by the following:"G. IRELAND1. Minister for Social and Family Affairs, Dublin.2. Minister for Health and Children, Dublin."(d) Section "H. ITALY" is replaced by the following:"1. Ministero del Lavoro e delle Politiche Sociali, Roma (Ministry of Labour and Social Policies, Rome).2. Ministero della Salute, Roma (Ministry of Health, Rome).3. Ministero della Giustizia, Roma (Ministry of Justice, Rome).4. Ministero dell'Economia e delle Finanze, Roma (Ministry of Economic Affairs and Finance, Rome)."(e) Section "O. UNITED KINGDOM" is amended as follows:(i) Point 1 is replaced by the following:"1. Secretary of State for Work and Pensions, London."(ii) Point 4 is replaced by the following:"4. Department for Social Development, Belfast;Department of Health, Social Services and Public Safety, Belfast."2. Annex 2 is amended as follows:(a) Section "B. DENMARK" is amended as follows:(i) Point (a) is replaced by the following:"(a) Sickness and maternity:(i) Benefits in kind:1. In general:The competent 'amtskommune' (district administration). In KÃ ¸benhavn: BorgerreprÃ ¦sentationen (municipal authority). In Frederiksberg: Kommunalbestyrelsen (local authority). For hospital treatment in KÃ ¸benhavn or Frederiksberg: Hovedstadens SygehusfÃ ¦llesskab (Hospitals Cooperative).2. For pension claimants and pensioners and members of their families residing in another Member State, see the provisions of Title III, Chapter 1, Sections 4 and 5 of the Regulation and Articles 28 to 30 of the implementing Regulation:Den Sociale Sikringsstyrelse (Social Security Administration), KÃ ¸benhavn.(ii) Cash benefits:Local authority of the commune in which the beneficiary resides."(ii) Point (b)(ii) is replaced by the following:"(ii) Rehabilitation benefits:Local authority of the commune in which the beneficiary resides."(iii) Point (d)(ii) is replaced by the following:"(ii) Daily allowances:Local authority of the commune in which the beneficiary resides."(iv) Points (e), (f) and (g) are replaced by the following:"(e) Death grants:(i) Insured persons resident in Denmark:Local authority of the commune in which the beneficiary resides. In KÃ ¸benhavn: BorgerreprÃ ¦sentationen (municipal authority).(ii) Beneficiaries resident in another Member State, (see Title III, Chapter 5 of the Regulation and Articles 78 and 79 of the implementing Regulation):Indenrigs- og Sundhedsministeriet (Ministry of Internal Affairs and Health), KÃ ¸benhavn.(f) Unemployment:Arbejdsdirektoratet (Directorate of Labour) KÃ ¸benhavn.(g) Family benefits (family allowances):Local authority of the commune in which the beneficiary resides."(b) Section "C. GERMANY" is amended as follows:(i) Point 2(a)(i), seventh indent is replaced by the following:"- if the person concerned is resident in Greece or is a Greek national resident in the territory of a non-member State:Landesversicherungsanstalt Baden-WÃ ¼rttemberg (Regional Insurance Office of Baden-WÃ ¼rttemberg), Karlsruhe."(ii) Point 2(a)(iii) is replaced by the following:"(iii) where a contribution was paid into the pension insurance scheme for miners:Bundesknappschaft (Federal Insurance Fund for Miners), Bochum."(iii) Point 2(b)(i), seventh indent is replaced by the following:"- if the last contribution under the legislation of another Member State was paid into a Greek pension insurance institution:Landesversicherungsanstalt Baden-WÃ ¼rttemberg (Regional Insurance Office of Baden-WÃ ¼rttemberg), Karlsruhe."(iv) Point 2(b)(iii) is replaced by the following:"(iii) where a contribution was paid into the pension insurance scheme for miners:Bundesknappschaft (Federal Insurance Fund for Miners), Bochum."(c) Section "G. IRELAND" is amended as follows:(i) In point 1 the words: "Eastern Health Board, Dublin 8" are replaced by the words: "Eastern Regional Health Authority, Dublin 20."(ii) Point 2 is replaced by the following:"2. Cash benefits(a) Unemployment benefits:Department of Social and Family Affairs.(b) Old-age and death (pensions):Department of Social and Family Affairs.(c) Family benefits:Department of Social and Family Affairs.(d) Invalidity benefits and maternity benefits:Department of Social and Family Affairs.(e) Other cash benefits:Department of Social and Family Affairs."(d) Section "H. ITALY" is amended as follows:(i) The following point 3B(d) is inserted:"(d) for nurses, medical auxiliaries, children's nurses:Cassa Nazionale di Previdenza ed Assistenza a favore degli infermieri professionali, assistenti sanitari, vigilatrici d'infanzia (IPASVI);"(ii) Points 3B(e) to (g) are replaced by the following:"(e) for engineers and architects:Cassa nazionale di previdenza ed assistenza per gli ingegneri ed architetti liberi professionisti;(f) for surveyors:Cassa italiana di previdenza dei geometri liberi professionisti;(g) for solicitors and barristers:Cassa nazionale di previdenza ed assistenza forense;"(iii) Point 3B(l) is replaced by the following:"(l) for customs agents:Fondo nazionale di previdenza per i lavoratori delle imprese di spedizione corrieri e delle Agenzie marittime raccomandatarie e mediatori marittimi (FASC);"(iv) The following points 3B(m) to (q) are added:"(m) for biologists:Ente Nazionale di previdenza ed assistenza a favore dei biologi;(n) for agricultural technicians and scientists;Ente Nazionale di previdenza per gli addetti e per gli impiegati in agricoltura;(o) for sales representatives:Ente nazionale di assistenza per gli agenti e rappresentanti di commercio;(p) for industrial technicians:Ente Nazionale di previdenza dei periti industriali;(q) for actuaries, chemists, agronomists, foresters, geologists:Ente Nazionale di previdenza ed assistenza pluricategoriale degli agronomi e forestali, degli attuari, dei chimici e dei geologi."(e) Section "J. NETHERLANDS" is amended as follows:(i) Point 1(b) is replaced by the following:"(b) cash benefits:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(ii) Point 2(a)(i) is replaced by the following:"(i) for employed persons:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(iii) Point 2(a)(ii) is replaced by the following:"(ii) for self-employed persons:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(iv) Point 2(b) is replaced by the following:"(b) other cases:for employed and self-employed persons:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(v) Point 4 is replaced by the following:"4. Unemployment:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(vi) Point 6(b) is replaced by the following:"(b) where the benefit is granted with effect from a date after 30 June 1967:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(f) Section "O. UNITED KINGDOM" is amended as follows:(i) Point 2 is replaced by the following:"2. Cash benefits (except for family benefits):- Great Britain: Department for Work and Pensions, London.- Northern Ireland: Department for Social Development, Belfast.- Gibraltar: Principal Secretary, Social Affairs, Gibraltar."(ii) The following point 3 is added:"3. Family benefits:- Great Britain:Inland Revenue, Child Benefit Office, Newcastle upon TyneInland Revenue, Tax Credit Office, Preston- Northern Ireland:Inland Revenue, Tax Credit Office, BelfastInland Revenue, Child Benefit Office (NI), Belfast- Gibraltar: Principal Secretary, Social Affairs, Gibraltar."3. Annex 3 is amended as follows:(a) In Section "B. DENMARK" part I is amended as follows:(i) Point (a) is replaced by the following:"(a) sickness and maternity:for the purposes of applying Articles 17, 18, 22, 25, 28, 29 and 30 of the implementing Regulation:Local authority of the commune in which the beneficiary resides."(ii) Point (d)(ii) is replaced by the following:"(ii) for the purposes of applying Article 61 of the implementing Regulation:Local authority of the commune in which the beneficiary resides."(iii) Point (e) is replaced by the following:"(e) death grants:for the purposes of applying Article 78 of the implementing Regulation:Indenrigs- og Sundhedsministeriet (Ministry of Internal Affairs and Health), KÃ ¸benhavn."(b) In Section "B. DENMARK" part II is amended as follows:(i) Point (a) is replaced by the following:"(a) Sickness and maternity:(i) for the purposes of applying Articles 19a, 20, 21 and 31 of the implementing Regulation:The competent amtskommune (district administration). In KÃ ¸benhavn: BorgerreprÃ ¦sentationen (municipal authority). In Frederiksberg: Kommunalbestyrelsen (local authority). For hospital treatment in KÃ ¸benhavn or Frederiksberg: Hovedstadens SygehusfÃ ¦llesskab (Hospitals Cooperative)(ii) for the purposes of applying Article 24 of the implementing Regulation:Local authority of the commune in which the beneficiary is staying."(ii) Point (b)(ii) is replaced by the following:"(ii) for the purposes of applying Article 64 of the implementing Regulation:Local authority of the commune in which the beneficiary is staying."(c) Section "C. GERMANY" is amended as follows:Point 3(a)(viii) is replaced by the following:"(viii) dealings with Greece:Landesversicherungsanstalt Baden-WÃ ¼rttemberg (Regional Insurance Office of Baden-WÃ ¼rttemberg), Karlsruhe."(d) Section "G. IRELAND" is amended as follows:(i) In Point "1. Benefits in Kind", "Eastern Health Board, Dublin" is replaced by the following:"Eastern Regional Health Authority, Dublin 20,"(ii) Point 2 is replaced by the following:"2. Cash benefits(a) Unemployment benefits:Department of Social and Family Affairs(b) Old-age and death (pensions):Department of Social and Family Affairs(c) Family benefits:Department of Social and Family Affairs(d) Invalidity benefits and maternity benefits:Department of Social and Family Affairs(e) Other cash benefits:Department of Social and Family Affairs."(e) Section "J. NETHERLANDS" is amended as follows:(i) Point 1(a)(ii) is replaced by the following:"(ii) institutions of the place of stay:Onderlinge Waarborgmaatschappij Agis Zorgverzekeringen u.a. (Mutual Sickness Insurance Association), Utrecht."(ii) Point 1(b) is replaced by the following:"(b) cash benefits:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(iii) Point 2 is replaced by the following:"2. Invalidity:(a) where, even without applying the Regulation, the right to benefit exists under Netherlands legislation alone:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)(b) in all other cases:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(iv) Point 4 is replaced by the following:"4. Unemployment:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(f) Section "O. UNITED KINGDOM" is amended as follows:(i) Point 2 is replaced by the following:"2. Cash benefits (except for family benefits):- Great Britain:Department for Work and Pensions, The Pension Service, International Pension Centre, Tyneview Park, Newcastle upon Tyne NE98 1 BA.- Northern Ireland:Department for Social Development, Northern Ireland Social Security Agency, Network Support Branch, Overseas Benefits Unit, Block 2, Stormont Estate, Belfast BT4 3SJ.- Gibraltar: Department of Social Services, 23 Mackintosh Square, Gibraltar."(ii) Point 3 is replaced by the following:"3. Family benefits:For the purpose of applying Articles 73 and 74 of the Regulation:- Great Britain:Inland Revenue, Child Benefit Office of Great Britain, Newcastle upon Tyne, NE88 1 AAInland Revenue, Tax Credit Office, Preston, PR1 0SB.- Northern Ireland:Inland Revenue, Tax Credit Office, Dorchester House, Great Victoria Street, Belfast, BT2 7WFInland Revenue, Child Benefit Office (NI), Windsor House, 9-15 Bedford Street, Belfast, BT2 7UW- Gibraltar: Department of Social Services, 23 Mackintosh Square, Gibraltar."4. Annex 4 is amended as follows:(a) Section "B. DENMARK" is amended as follows:(i) Point 1(a) is replaced by the following:"1. (a) Sickness, maternity and birth benefits in kind:Indenrigs- og Sundhedsministeriet (Ministry of Internal Affairs and Health), KÃ ¸benhavn."(ii) Points 6 to 8 are replaced by the following:"6. Death grants:Indenrigs- og Sundhedsministeriet (Ministry of Internal Affairs and Health), KÃ ¸benhavn.7. Pensions under 'loven om Arbejdsmarkedets TillÃ ¦gspension (ATP)' (law on supplementary pensions for employed persons):Den Sociale Sikringsstyrelse (Social Security Institution), KÃ ¸benhavn.8. Unemployment benefits:Arbejdsdirektoratet (Directorate of Labour), KÃ ¸benhavn."(b) Section "C. GERMANY" is amended as follows:Point 3(b)(iv) is replaced by the following:"(iv) dealings with Greece:Landesversicherungsanstalt Baden-WÃ ¼rttemberg (Regional Insurance Office of Baden-WÃ ¼rttemberg), Karlsruhe."(c) Section "G. IRELAND" is replaced by the following:"G. IRELAND1. Benefits in kind:Department of Health and Children.2. Cash benefits:(a) Old-age and death (pensions):Department of Social and Family Affairs(b) Family benefits:Department of Social and Family Affairs.(c) Invalidity benefits and maternity benefits:Department of Social and Family Affairs(d) Other cash benefits:Department of Social and Family Affairs."(d) Section "J. NETHERLANDS" is amended as follows:Point 1(b) is replaced by the following:"(b) cash benefits:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(e) Section "O. UNITED KINGDOM" is replaced by the following:"O. UNITED KINGDOMGreat Britain:(a) contributions and benefits in kind for posted workers:Inland Revenue, Centre for Non Residents, Benton Park View, Newcastle upon Tyne, NE98 1ZZ.(b) all other questions:Department for Work and Pensions, The Pension Service, International Pension Centre, Tyneview Park, Newcastle upon Tyne NE98 1BA.Northern Ireland:(a) contributions and benefits in kind for posted workers:Inland Revenue, Centre for Non Residents, Benton Park View, Newcastle upon Tyne, NE98 1ZZ.(b) all other questions:Department for Social Development, Northern Ireland Social Security Agency, Network Support Branch, Overseas Benefits Unit, Block 2, Stormont Estate, Belfast BT4 3SJ.Gibraltar:Department for Work and Pensions, The Pension Service, International Pension Centre, Tyneview Park, Newcastle upon Tyne NE98 1BA."5. Annex 6 is amended as follows:Section "C. GERMANY" is amended as follows:(a) in point 4(a) the word "Greece" is deleted.(b) in point 4(b) the word "Greece" is inserted after the word "Belgium".6. Annex 9 is amended as follows:Section "G. IRELAND" is replaced by the following:"G. IRELANDThe average annual cost of benefits in kind shall be calculated by taking into consideration the benefits in kind (health services) provided by the Health Boards/Authority mentioned in Annex 2, in accordance with the provisions of the Health Acts 1947 to 1970."7. Annex 10 is amended as follows:(a) Section "B. DENMARK" is amended as follows:(i) Point 1 is replaced by the following:"1. For the purposes of applying Articles 11(1), 11a(1), 12a, 13(2) and (3) and 14(1), (2) and (3) of the implementing Regulation:Den Sociale Sikringsstyrelse (Social Security Directorate) KÃ ¸benhavn.For the purposes of applying Article 113(2) of the implementing Regulation:Indenrigs- og Sundhedsministeriet (Ministry of Internal Affairs and Health), KÃ ¸benhavn."(ii) Points 4, 5 and 6 are replaced by the following:"4. For the purposes of applying Articles 38(1), 70(1) and 82(2) of the implementing Regulation:Local authority of the commune in which the beneficiary resides.5. For the purposes of applying Articles 80(2), 81 and 84(2) of the implementing Regulation:The unemployment fund of which the person concerned was most recently a member, Arbejdsdirektoratet (Directorate of Labour), KÃ ¸benhavn if the person concerned has not been a member of an unemployment fund.6. For the purposes of applying Article 102(2) of the implementing Regulation:(a) reimbursements pursuant to Articles 36 and 63 of the Regulation:Indenrigs- og Sundhedsministeriet (Ministry of Internal Affairs and Health), KÃ ¸benhavn.(b) refunds pursuant to Article 70(2) of the Regulation:Arbejdsdirektoratet (Directorate of Labour), KÃ ¸benhavn."(iii) Point 7(a) is replaced by the following:"(a) benefits pursuant to Chapters 1 and 5 of Title III of the Regulation:Indenrigs- og Sundhedsministeriet (Ministry of Internal Affairs and Health), KÃ ¸benhavn."(iv) Point 7(d) is replaced by the following:"(d) benefits pursuant to Chapter 6 of Title III of the Regulation:Arbejdsdirektoratet (Directorate of Labour), KÃ ¸benhavn."(b) Section "G. IRELAND" is replaced by the following:"G. IRELAND1. For the purposes of applying Articles 14c and 17 of the Regulation and Articles 6(1), 11(1), 11a(1), 12a, 13(2) and (3), 14(1), (2) and (3), 38(1), 70(1), 85(2), 86(2) and 91(2) of the implementing Regulation:Department of Social and Family Affairs.2. For the purposes of applying Articles 80(2), 81 and 82(2) of the implementing Regulation:Department of Social and Family Affairs.3. (a) For the purposes of applying Articles 36 and 63 of the Regulation and Article 102(2) of the implementing Regulation:Department of Health and Children.(b) for the purposes of applying Article 70 of the Regulation and Article 102(2) of the implementing Regulation:Department of Social and Family Affairs.4. (a) For the purposes of applying Article 110 of the implementing Regulation (for cash benefits):Department of Social and Family Affairs.(b) for the purposes of applying Articles 110 (for benefits in kind) and 113(2) of the implementing Regulation:Eastern Regional Health Authority, Dublin 20Midland Health Board, Tullamore, County OffalyMid-Western Health Board LimerickNorth-Eastern Health Board, Ceanannus Mor, County MeathNorth-Western Health Board, Manorhamilton, County LeitrimSouth Eastern Health Board, KilkennySouthern Health Board, CorkWestern Health Board, Galway."(c) Section "J. NETHERLANDS" is amended as follows:(i) Point 3 is replaced by the following:"3. For the purposes of applying Article 82(2) of the implementing Regulation:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(ii) Point 4(b) is replaced by the following:"(b) refunds provided for in Article 70 of the Regulation:Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution, Amsterdam)."(d) Section "O. UNITED KINGDOM" is replaced by the following:"O. UNITED KINGDOM1. For the purposes of applying Articles 14c, 14d(3) and 17 of the Regulation and Articles 6(1), 11(1), 11a(1), 12a, 13(2) and (3), 14(1), (2) and (3), 80(2), 81, 82(2) and 109 of the implementing Regulation:Great Britain:Inland Revenue, Centre for Non-Residents, Benton Park View, Newcastle upon Tyne, NE98 1ZZ.Northern Ireland:Department for Social Development, Northern Ireland Social Security Agency, Network Support Branch, Overseas Benefits Unit, Block 2, Stormont Estate, Belfast BT4 3SJ,Inland Revenue, Centre for Non-Residents, Benton Park View, Newcastle upon Tyne, NE 98 1ZZ.2. For the purposes of applying Articles 36 and 63 of the Regulation and Articles 8, 38(1), 70(1), 91(2), 102(2), 110 and 113(2) of the implementing Regulation:Great Britain:Department for Work and Pensions, The Pension Service, International Pension Centre, Tyneview Park, Newcastle upon Tyne NE98 1BA.Northern Ireland:Department for Social Development, Northern Ireland Social Security Agency, Network Support Branch, Overseas Benefits Unit, Block 2, Stormont Estate, Belfast BT4 3SJ3. For the purposes of applying Articles 85(2), 86(2) and 89(1) of the implementing Regulation:Great Britain:Inland Revenue, Child Benefit Office of Great Britain, Newcastle upon Tyne, NE88 1AA,Inland Revenue, Tax Credit Office, Preston, PR1 0SB.Northern Ireland:Inland Revenue, Tax Credit Office, Dorchester House, Great Victoria Street, Belfast, BT2 7WF,Inland Revenue, Child Benefit Office (NI), Windsor House, 9-15 Bedford Street, Belfast, BT2 7UW."